DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauchler et al. (US 2015/0280785).
Re claim 1:	Brauchler teaches a device for transmitting a first signal from a first circuit (110) to a second circuit (120) comprising a communication circuitry (142) having a transmitter circuit configured to generate a first current in accordance with a first signal (paragraph 0021); a first elongated conducting element (140) configured to generate a magnetic field via a coil (144) when the first current flows through the first elongated conducting element (paragraph 0022); a second elongated conducting element (160) adjacent to the first elongated conducting element so as to receive the magnetic field via a coil (164), wherein the second elongated conducting element is configured to generate an induced current when the magnetic field is received (paragraph 0022); and a communication circuitry (162) having a receiver circuit configured to receive the induced current as an input, and configured to generate a reproduced first signal (i.e., the reconstructed version of the input signal at output node (136)) as an output of the receiver circuit (paragraph 0023) (see figs. 1-2; paragraphs 0016-0045).  
Re claim 4:	Wherein the first elongated conducting element (210) comprises a wire-bond (212).
Re claim 5:	Wherein the first elongated conducting element (210) comprises a first wire bond (212) having a first end and a second end; the second elongated conducting element (230) comprises a second wire bond (232) having a first end and a second end, wherein the second wire bond is arranged substantially in parallel with the first wire bond; the transmitter circuit comprises a transmitter die (214) disposed on a support surface (208); and the receiver circuit comprises a receiver die (234) disposed on the support surface (228) (fig. 2; paragraphs 0031-0038).  
Re claim 19:	Brauchler teaches a method of transmitting a signal from a first circuit (110) to a second circuit (120) comprising generating a first current that corresponds with a first signal using a transmitter die (212); directing the first current to flow through a first wire bond (212) so as to generate a magnetic field; receiving the magnetic field using a second wire bond (232) that is connected to a receiver die (234), wherein an induced current is generated in the second wire bond when the magnetic field is incident on the second wire bond; and detecting the induced current using a sensing circuit (see figs. 1-2; paragraphs 0016-0045).  
Re claim 20:	Brauchler teaches an isolation system comprising a communication circuitry (142) having a transmitter circuit, wherein the transmitter circuit is configured to generate a first current in accordance with a first signal; a first elongated structure (140) configured to receive the first current so as to generate a magnetic flux in accordance with the first current; a second elongated structure (160) for receiving the magnetic flux from the first elongated structure so as to generate an induced current; and a communication circuitry (162) having a receiver circuit or a detector circuit that is electrically isolated from the transmitter circuit, wherein the detector circuit is configured to receive the induced current as input, and configured to generate a reproduced first signal (i.e., the reconstructed version of the input signal at output node (136)), as an output of the detector circuit (see figs. 1-2; paragraphs 0016-0045).  

Allowable Subject Matter
Claims 2, 3, 6-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the device further comprising a third elongated conducting element extending substantially in parallel with the first elongated conducting element and the second elongated conducting element, and wherein the third elongated conducting element is grounded on one end so as to shield the second elongated conducting element from an electric field generated from the first elongated conducting element, wherein: the first end of the first wire bond is attached to the support surface and the second end of the first wire bond is attached to a top surface of the transmitter die; and the first end of the second wire bond is attached to the support surface, and the second end of the second wire bond is attached to a top surface of the receiver die, and the device further comprising a third wire bond having a first end and a second end, wherein the third wire bond is arranged between the first wire bond and the second wire bond as set forth in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lum et al. (US 10276490), Briano (US 10074713), and Bernardinis (US 9978696) teach isolator devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/           Primary Examiner, Art Unit 2876